UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1708


JOSEPH E. MACON, a/k/a Joe E. Macon,

                Plaintiff - Appellant,

          v.

GEICO INSURANCE; SCDMV,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:11-cv-00007-TMC)


Submitted:   July 19, 2012                 Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Macon, Appellant Pro Se. David L. Moore, Jr., NEXSEN
PRUET, Greenville, South Carolina; Russell W. Harter, Jr.,
CHAPMAN, HARTER & GROVES, PA, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph E. Macon seeks to appeal the district court’s

order    dismissing            his     civil    action    for    failure         to     prosecute

pursuant to Fed. R. Civ. P. 41(b).                        The district court referred

this     case        to    a   magistrate        judge     pursuant         to    28     U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2012).                             The magistrate judge

recommended that the action be dismissed and advised Macon that

failure         to        timely       file      specific        objections            to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

             The          timely       filing     of     specific      objections           to    a

magistrate           judge’s       recommendation         is    necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties           have       been      warned     of    the     consequences             of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                    Macon

has waived appellate review by failing to timely file specific

objections       after         receiving        proper    notice.           Accordingly,         we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions             are   adequately        presented     in        the    materials

before    the        court     and     argument       would    not    aid    the       decisional

process.

                                                                                         AFFIRMED

                                                  2